Name: Commission Regulation (EEC) No 724/90 of 26 March 1990 fixing for the 1990 marketing year the reference prices for cherries
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 27. 3 . 90 Official Journal of the European Communities No L 80/23 COMMISSION REGULATION (EEC) No 724/90 of 26 March 1990 fixing for the 1990 marketing year the reference prices for cherries however, not be lower than in the preceding marketing year ; Whereas to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas, in accordance with Articles 272 (3) of the Act of Accession, the prices of Portuguese products will not be used for the purpose of calculating reference prices, during the first stage of accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 19/89 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity are to be fixed at the beginning of the marketing year ; Whereas cherries are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas cherries harvested during a given crop year are marketed from April to September ; whereas the quanti ­ ties harvested in April , during the first 20 days of May and from 1 1 August to 30 September are so small that there is no need to fix reference prices for these periods ; whereas reference prices should be fixed only for the period 21 May to 10 August inclusive ; HAS ADOPTED THIS REGULATION : Article 1 For the 1990 marketing year, the reference prices for cherries falling within CN code 0809 20, expressed in ecus per 100 kilograms net, of packed products of class I, of all sizes, shall be as follows : Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in -the preceding year, by : the increase in production costs for fruit and vegetables, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, May (21 to 31): June : July : August (1 to 10): 140,95 125,92 115,69 88,73 Article 2 (') OJ No L 118, 20. 5. 1972, p. 1 . 2) OJ No L 118, 29 . 4. 1989, p. 12. This Regulation shall enter into force on 21 May 1990. No L 80/24 Official Journal of the European Communities 27. 3. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1990. For the Commission Ray MAC SHARRY Member of the Commission